USDC IN/ND case 3:20-cv-00799-DRL-MGG document 5 filed 11/13/20 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 KEVIN CHANDLER,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-799-DRL-MGG

 RON NEAL,

                      Defendant.

                                   OPINION & ORDER

       Kevin Chandler, a prisoner without a lawyer, filed a complaint alleging

correctional officers at the Indiana State Prison damaged and destroyed his property. ECF

1. “A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

       Mr. Johnson alleges that when he was placed in lock up on April 26, 2020, his

property was taken from him by correctional officers. ECF 1 at 1. When it was returned

to him on May 18, 2020, he says much of it was damaged or missing. Id. The Fourteenth

Amendment provides that state officials shall not “deprive any person of life, liberty, or

property, without due process of law.” But, a state tort claims act that provides a method

by which a person can seek reimbursement for the negligent loss or intentional
USDC IN/ND case 3:20-cv-00799-DRL-MGG document 5 filed 11/13/20 page 2 of 3


depravation of property meets the requirements of the due process clause by providing

due process of law. Hudson v. Palmer, 468 U.S. 517, 533 (1984) (“For intentional, as for

negligent deprivations of property by state employees, the state’s action is not complete

until and unless it provides or refuses to provide a suitable post deprivation remedy.”).

Indiana’s Tort Claims Act (Indiana Code § 34-13-3-1 et seq.) and other laws provide for

state judicial review of property losses caused by government employees. These state

laws provide an adequate post deprivation remedy to redress state officials’ accidental

or intentional deprivation of a person’s property. See Wynn v. Southward, 251 F.3d 588,

593 (7th Cir. 2001) (“Wynn has an adequate post deprivation remedy in the Indiana Tort

Claims Act, and no more process was due.”). Thus, the alleged damage and destruction

of his property does not present a federal claim.

       This complaint does not state a claim for which relief can be granted. “The usual

standard in civil cases is to allow defective pleadings to be corrected, especially in early

stages, at least where amendment would not be futile.” Abu-Shawish v. United States, 898

F.3d 726, 738 (7th Cir. 2018). An amendment would be futile here because the loss of

property does not violate the Fourteenth Amendment when the state has provided a post-

deprivation remedy, as it has here. See Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th

Cir. 2009) (“[C]ourts have broad discretion to deny leave to amend where . . . the

amendment would be futile.”).

       For these reasons, this case is DISMISSED WITHOUT PREJUDICE under 28 U.S.C.

§ 1915A because it does not state a claim for which relief can be granted.




                                             2
USDC IN/ND case 3:20-cv-00799-DRL-MGG document 5 filed 11/13/20 page 3 of 3


     SO ORDERED.

     November 13, 2020                   Damon R. Leichty
                                         Judge, United States District Court




                                     3
